ScHjBppi, J.
The judgment should be reversed and a new trial ordered.
Defendant’s conviction for driving while in an intoxicated condition must be reversed and a new trial ordered because of the prosecutor’s conduct during his closing argument to the jury. In summing up, the District Attorney not only characterized defendant as a gambler when the evidence did not support this accusation, but indulged in an irrelevant appeal to local prejudice as well. At the conclusion of the prosecution’s argument, defendant moved for a directed verdict of acquittal on the summation and excepted to the court’s denial of his motion. On this record we deem the question properly preserved for our review (cf. People v. Huberto, 10 N Y 2d 428).
The other points raised by defendant are beyond the scope of our consideration since defendant failed to preserve them for review below.
Chief Judge Desmond and Judges Dr®, Fuld, Van Voorhis, Burke and Foster concur.
Judgment reversed, etc.